DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 4-23 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “an amplifier linearity boost circuit positioned in the feedback path, the amplifier linearity boost circuit including a non-linear current generator including a transistor and a biasing circuit coupled to the transistor and configured to selectively bias the transistor and a phase-shifting circuit including a capacitor coupled in series with a resistor between the non-linear current generator and the signal input, the non-linear current generator being configured to provide a non-linear current based on the amplified signal, and the phase-shifting circuit being configured to adjust a phase of the non-linear current to reduce an intermodulation distortion of the amplified signal” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 24-29 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed method comprising, among other limitations and unobvious limitations of “electrically coupling the signal output to the signal input responsive to a first gain setting of the amplifier to apply a non-linear current to the signal received at the signal input based on the amplified signal and shift a phase of the non-linear current to reduce an intermodulation distortion of the amplified signal; and electrically decoupling the signal output from the signal input responsive to a second gain setting of the amplifier” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claim 30 is allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed method comprising, among other limitations and unobvious limitations of “electrically coupling the signal output to the signal input responsive to a first gain setting of the amplifier to  apply the non-linear current to the signal at the signal input of the amplifier to reduce an intermodulation distortion of the amplified signal; and electrically decoupling the signal output from the signal input responsive to a second gain setting of the amplifier” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843